MADDEN, Judge
(dissenting).
The court is right', of course, in concluding that it is obliged, under the binding precedents, to lean strongly in the direction of arbitration. But I think the court has leaned farther than the Supreme Court’s impulsion a tergo requires it to do. I think the union, when it insisted upon the addition to the conventional language of the contract of the sentence:
“It is understood that the above shall not apply in any way concerning wages.,” (the italics are mine),
meant that', so far as the wages which an employee should draw at the end of the week, such a question should be determined on a strictly legalistic basis, and not in the discretionary or mediatory fashion in which an arbitrator is free to act. The words “in any way” concerning wages ought to be pointed enough to include a dispute as to whether an employee’s pay envelope should, or should not, include some dollars for the overtime which he worked. If the question were whether one, under the contract, is entitled to straight time or to time and a half for overtime, that would, the court indicates, be a “wages” question, since it relates to the “general wage scale.” The instant question whether he get's nothing, or something, for overtime work seems to me to relate to the wage scale.
The District Court took the view which I take on the arbitrability question. It decided that it had jurisdiction to decide the dispute on the merits of the overtime pay question, and it decided that question. That action, if this court had allowed it to stand, would have wound up a lengthy and costly litigation. I think there should be a considerable tendency, in an appellate court, to lean in the direction of sustaining such a beneficent result, rather than requiring the parties to thresh again the same old straw before another type of moderator.